DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/04/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,439,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. In detail claims 1 recite an antenna for use in a wireless power transmission system a first plurality of vias that each substantially pass through the top and bottom surfaces of the first multi-layer PCB; a second plurality of vias that each substantially pass through the top and bottom surfaces of the second multi-layer PCB, wherein the second plurality of vias is separate and distinct from the first plurality of vias; a dielectric slab that is configured to receive: the first multi-layer PCB, and the second multi-layer PCB; and a first feed that (i) at least partially passes through each of the first multi-layer PCB, the second multi-layer PCB, and the dielectric slab, and (ii) contacts at least one via of the first plurality of vias and at least one via of the second plurality of vias, wherein the first 
Claim 13 is  A method for forming an antenna, comprising: forming a dielectric assembly by coupling a dielectric slab to a first multi-layer printed circuit board (PCB) and a second multi-layer PCB with similar structure to that of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 12, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836